DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/01/2022 has been entered.

Response to Amendment
The amendment filed on 09/01/2022 has been entered. Applicant’s amendment have overcome the 35 U.S.C. §112(B), as well as the 35 U.S.C. §103 rejections previously set forth in the Final Office Action mailed 04/01/2022. Consequently, those rejections are hereby withdrawn.
Claims Status
	Claims 7 – 26 remain pending
	Claims 7 – 26 are new
	Claims 1 – 6 are cancelled
In view of the amendment filed on 04/01/2022, the following new grounds of rejections are necessitated. See the response to arguments section for a discussion of Applicant’s arguments.
Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  
Regarding the recitation of intended use of the apparatus being claimed:
Claim 7, ll. 3 – 4, recites the intended use limitation, “a discharge port that is configured to extrude,” and claim 7, ll. 7 recites, “wherein the adjustment portions are configured to adjust a width of the discharge port” 
Claim 8 recites, “the discharge port is configured to form… the molten material in a tube shape”
Claim 10 recites, “a cooling device comprised of: an outlet that is configured to feed… a substance that cool the molten material”
Claim 11 recites, “the adjustment portions are configured to adjust… the width of the discharge port”
Claim 14 recites, “the adjustment portions are configured to change… the thickness of the film”
Claim 17 recites, “the adjustment portion control unit is configured to generate… a manner that changes the width of the discharge port to adjust the thickness of the film toward a target thickness profile”
Claim 26 recites, “the stabilizing plates are configured to guide… the film onto pinch rolls”
The examiner has fully considered the recited limitations to the extent that they further structurally differentiates from the prior art. However, Applicant is respectfully reminded that, while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. As the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities, as per MPEP 2114 (II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).

Regarding the recitations of intended use directed to the materials worked upon by the apparatus:
Claim 7 recites, “configured to extrude, when a molten material flows…”
Claim 8 recites, “the discharge port extrudes the molten material… in a tube shape”
Claim 9 recites, “the molten material is a resin”
Claim 10 recites, “an outlet configured to feed, onto the molten material… a substance…”
Claim 11 recites, “the cooling device feeds the substance onto the molten material”
Similarly, Claims 14 – 26 recite intended use limitations directed to the material worked upon e.g., “the film,” “the substance,” “molten material”  
The examiner has fully considered the recited limitations to the extent that they further structurally differentiates from the prior art. However, Applicant is respectfully reminded that, as per MPEP 2115, the material (e.g., “a molten material,” “the molten resin,” “a substance,”), or article (e.g., “the film”), worked upon by the apparatus being claimed, does not limit apparatus claims.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) are: “adjustment portion” in claims 7, 11, 13 – 16 and 22; “cooling device” in claims 10 – 13, 20 – 22 and 25.

The limitation “adjustment portion” is linked to its description in the specification at [0025 – 0026] or functional equivalents. The limitation “cooling device” is linked to its description in the specification at [0021] or functional equivalents.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

New Grounds of Rejection

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the molten resin" in lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim. Prior to the recitation in lines 2 – 3, there is no disclosure of “a molten resin.” This renders the claim vague and indefinite, since it is not clear whether the recited “molten resin” is referring to the prior recited “molten material,” or to a different molten material being a resin. For examination purposes, the examiner is interpreting the limitation as –the discharge port is configured to form, when the discharge port extrudes the molten material , the molten material in a tube shape--.
 
	Claim 17 recites the limitation "a target profile generating unit that is configured to convert, when the controller acquires the thickness of the film from the measurement unit” in lines 3 – 5.  There is insufficient antecedent basis for this limitation in the claim. Prior to the recitation in lines 3 – 5, there is no disclosure of “a measurement unit.” This renders the claim vague and indefinite, since it is not clear whether the recited “measurement unit” is referring to the prior recited “adjustment portion control unit,” or it is a separate element. For examination purposes, the examiner is interpreting the limitation as – a target profile generating unit that is configured to convert, when the controller acquires the thickness of the film, to the target thickness profile--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 – 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by W. H. PALMER (US Pat. No. 3,368,007; Palmer).
Regarding claim 7. Palmer discloses a film forming apparatus (“plastic extruders of the blown film type and more specifically to a method and means for measuring and controlling the output of a rotary die extruder,” Palmer at Col. 1, ll. 30 – 33), comprising: 
a die device (extruder, 10) comprised of: 
a discharge port (rotating die member, 16), that is capable of being configured to extrude, when a molten material flows through the discharge port (16), the molten material (see Palmer at Col. 2, ll. 54 – 65), and 
a plurality of adjustment portions that surround, in a top view of the die device, the discharge port (“a plurality of adjustable die bolts 17 extend radially from the center of the die 16 and serve to vary the spacing of peripheral die sections from the core of the die,” Col. 2, ll. 60 – 63; see FIG. 6), 
wherein the adjustment portions (17) are configured to adjust a width of the discharge port (see Col. 2, ll. 60 – 63).
Therefore, Palmer’s disclosure clearly anticipates the film forming apparatus as claimed.

Regarding claim 8. Palmer discloses the film forming apparatus according to claim 7, 
wherein the discharge port is capable of being configured to form, when the discharge port extrudes the molten material, the molten material in a tube shape (see FIG. 1 “bubble,” 20 and Col. 2, ll. 54 – 60).

Regarding claim 9. Applicant is respectfully reminded that, as per MPEP 2115, a claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). 
Nonetheless, Palmer’s film forming apparatus for plastic extrusion processes is capable of extrude a molten material, such as a resin. See Palmer at Col. 2, ll. 54 – 60.

Regarding claim 10. Palmer discloses the film forming apparatus according to claim 7, further comprising: a cooling device (see FIG. 1, element 18) comprised of: an outlet that is capable of being configured to feed, onto the molten material when the discharge port extrudes the molten material, a substance that cools the molten material in a manner that causes the molten material to solidify into a film (Palmer at Col. 2, ll. 63 – 65 discloses, “Air from a supply 18 is blown through the center of the die 16 and serves to expand the extruded material into a bubble 20.”).

Regarding claim 11. Palmer discloses the film forming apparatus according to claim 10, wherein the adjustment portions (17) are capable of being configured to adjust, when the cooling device (18) feeds the substance onto the molten material, the width of the discharge port (see Palmer at Col. 2, ll. 60 – 65).

Regarding claim 12. Palmer discloses film forming apparatus according to claim 10, wherein the cooling device (18) is affixed to the die device (see Palmer’s FIG. 5, and Col. 2, ll. 60 – 70). See also Figure 6. 

Regarding claim 13. Palmer discloses the film forming apparatus according to claim 10, wherein the adjustment portions (17) are disposed between the discharge port (16) and the cooling device (18) – see Palmer’s FIG. 5, and Col. 2, ll. 60 – 70, “ A plurality of adjustable die bolts 17 extend radially from the center of the die 16 and serve to vary the spacing of peripheral die sections from the core of the die. Air from a supply 18 is blown through the center of the die 16 and serves to expand the extruded material into a bubble 20.”

Regarding claim 14. Palmer discloses the film forming apparatus according to claim 10, wherein the adjustment portions (17) are capable of being configured to change, when the adjustment portions changes the width of the discharge port, the thickness of the film – see Palmer at Col. 2, ll. 53 – 63, and Col. 1, ll. 10 – 15, “the extruder die rotates to distribute thickness variations circumferentially about the film.”
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 12, 15 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Palmer.

Regarding claim 12. Palmer discloses film forming apparatus according to claim 10, wherein the cooling device (18) is affixed to the die device (see Palmer’s FIG. 5, and Col. 2, ll. 60 – 70). See also Figure 6. Although from Figure 6 it appears that the cooling device is affixed so as to prevent movement of the cooling device from the center it is not explicit that the cooling device is attached to the die. However, the courts have held that one piece construction (i.e. affixed”) instead of the structure in the prior art would be obvious engineering choice. See MPEP 2144.04(V)

Regarding claim 15. Palmer discloses the film forming apparatus according to claim 10, further comprising: controllers (“control unit,” 44, “control unit,” 58, “profile averaging computer,” 54), except for specifically disclosing an adjustment portion control unit that is configured to generate, when the controller determines that the thickness of the film is outside a predetermined range, a command that controls the adjustment portions in a manner that changes the width of the discharge port to adjust the thickness of the film toward a reference film thickness.
 	Nonetheless, Palmer discloses that information gathered of the rotation average over any 2π segment of the die 16 allows for manual or automatic control of profile, to correlate the measured and recorded points of profile with the controlling die section (Col. 5, ll. 13 – 17). 
Furthermore, Palmer at Col. 5, ll. 54 – 60, discloses that other “refinements” such as automatic control of profile (thickness of the film), will be within the skillset of those having ordinary skill in the art.
It would have been obvious to one having ordinary skill in the art at the time of effectively filing the claimed invention to modify Palmer’s film forming apparatus having a controller capable of being configured, when the controller determines that the thickness of the film is outside a predetermined range, a command that controls the adjustment portions (17) in a manner that changes the width of the discharge port to adjust the thickness of the film toward a reference film thickness.
One of ordinary skill in the art would have been motivated to modify Palmer with automated discharge port adjustment, since Palmer teaches that it is of economic importance to produce a sheet having a uniform desired thickness, so as to “eliminate heavy or light streaks from the produced sheet it has been found expedient to rotate the die, the bubble, or in some cases, even the extruder,” since if one or more die bolts (e.g., adjustment portion 17) are misadjusted, the strips or zones of “objectionable thickness spiral around and do not cause a pileup of material at any particular spot on the windup roll.” Palmer at Col. 1, ll. 52 – 60.

Regarding claim 16. Palmer discloses the film forming apparatus according to claim 15, wherein the adjustment portion control unit is capable of being configured to generate, when the controller determines that the thickness of the film is within a predetermined range, a command that controls the adjustment portions (17) in a manner that changes the width of the discharge port (16) to adjust the thickness of the film toward a target thickness profile. (See Palmer at Col. 5, ll. 13 – 17, and 52 – 60).

Regarding claim 17. Palmer discloses the film forming apparatus according to claim 16, wherein the controller is comprised of: a target profile generating unit (54) that is capable of being configured to convert, when the controller acquires the thickness of the film from the measurement unit (e.g., “sensing unit,” 42), the thickness of the film into the target thickness profile. (See Palmer at Col. 3, ll. 46 – 75, Col. 4, ll. 1 – 10). 
Regarding claim 18 and claim 19. The examiner respectfully reminds Applicant that, as per MPEP  2114 (II):
"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). 
Applicant is respectfully reminded that, as per MPEP 2115, the material or article (e.g., “the film”), worked upon by the apparatus being claimed, does not limit apparatus claims.
A claim is only limited by positively recited elements. Thus, "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963); see also In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935). See MPEP 2115.
Nonetheless, Palmer discloses the film forming apparatus according to claim 16, which is capable of being configured with a target thickness profile that is a profile having a film thickness that is thinner than a reference film thickness at a position where the thickness of the film is thicker than the reference film thickness – See Palmer at Col. 5, ll. 60 – 70, “The advantages of the present invention should now be apparent. By measuring at the edge one obtains a true profile. By averaging the profile over one die rotation a significant figure of extruder output is obtained that is not the result of a complicated measurement. By correlating die position with the measuring and recording operation and by using a circular chart presentation on which the die sections are marked, a basis for control of the profile is readily obtained.”
Therefore, as the apparatus of the prior art and the claimed apparatus are patentably indistinguishable in terms of structure, the apparatus of the prior art is reasonably expected to be able to perform the claimed functionalities.

Regarding claim 20. Palmer discloses the film forming apparatus according to claim 15, further comprising: a measurement unit (see Palmer’s FIG. 1) comprised of: a sensor (“detector,” 30) that is configured to measure, when the cooling device feeds the substance onto the molten material, a thickness of the film – See Palmer at Col. 2, l. 71 – Col. 3, l. 53).

Regarding claim 21. Palmer discloses the film forming apparatus according to claim 20, wherein the cooling device is disposed between the discharge port and the sensor (see Palmer’s FIG. 1 and/or FIG. 5). Palmer discloses that air from a supply 18 is blown through the center of the die 16, Col. 2, ll. 63 – 35.
	However, Applicant is respectfully reminded that as per MPEP§ 2144.04 (VI) (C):
“It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 22. Palmer discloses the film forming apparatus according to claim 20, wherein the cooling device is disposed between the sensor and the adjustment portions(see Palmer’s FIG. 1 and/or FIG. 5). Palmer discloses that air from a supply 18 is blown through the center of the die 16, Col. 2, ll. 63 – 35.
	However, Applicant is respectfully reminded that as per MPEP§ 2144.04 (VI) (C):
“It has generally been recognized that to shift location of parts when the operation of the device is not otherwise changed is within the level of ordinary skill in the art.” In re Japikse, 86 USPQ 70; In re Gazda, 104 USPQ 400.

Regarding claim 23. Palmer discloses the film forming apparatus according to claim 20, wherein the outlet is disposed between the discharge port and the sensor – Palmer discloses that air from a supply 18 is blown through the center of the die 16, Col. 2, ll. 63 – 35.

Regarding claim 24. Palmer discloses the film forming apparatus according to claim 20, wherein the sensor is electrically connected to the controller – see Palmer at Col. 3, ll. 45 – 60, “the thickness-functional output of the radiation detector 30 is received by a measuring servo 46. The measuring servo drives a chart recorder 48 which records the profile information as a trace 50a on a moving chart 52. A profile-averaging computer 54 serves to integrate the thickness measurements of the radiation gauge 26. The output of the computer may be read out as a trace 50b following the profile trace 50a.”

Regarding claim 25. Palmer discloses the film forming apparatus according to claim 20, wherein the sensor (30) is disposed between the cooling device (see FIG. 1 and/or FIG, 5) and stabilizing plates (“pinch rolls,” 22). See Palmer at Col. 2, ll. 66 – 70, and FIG. 1.

Regarding claim 26. Palmer discloses the film forming apparatus according to claim 25, wherein the stabilizing plates (22) are capable of being configured to configured to guide, when the outlet feeds the substance onto the molten material, the film onto pinch rolls (“take away rolls,” 25; see Palmer at Col. 2, ll. 66 – 70, and FIG. 1).


Response to Arguments
Applicant’s arguments filed 09/01/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments are based on newly amended limitations which have been addressed by the new grounds of rejection above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FEUERHERM et al. (US 2015/0064302 A1); Discloses an extrusion nozzle for making tubular preforms having a nozzle body 2, a nozzle insert ring 3 that surrounds the mandrel 1 and forms therewith an annular gap, and two positioners 4, 5, all centered on an axis A. A first positioner 4 is provided for displacing or elastically deforming the nozzle insert 3 along a first radial axis x. A second positioner 5 causes a tilting displacement of the nozzle insert 3 about a second radial axis y.
Eckhardt et al. (US 20150021811 A1); Discloses an annular die (1) on an extrusion head for producing tubular or sheet-like preforms with an arcuate die gap and with a melt channel (4) delimited by a mandrel (2) and a die body (3), the cross-sectional profile of the melt channel (4) being variable by way of adjusting elements.
Feuerherm (US 2007/0278721 A1); Discloses a method for the extrusion of preforms (1), which exit from a die gap of an extrusion head (4) delimited by a mandrel (2) and a die ring (3), and are widened in a blow mold (5). The width of the die gap is changed during the extrusion of the preforms, by means of a setting movement of the mandrel and/or of the die ring.
Kagawa (US 2006/0057405 A1); Discloses a method for producing a polybutylene terephthalate film by an air-cooled inflation method of inflating a tube of a molten polybutylene terephthalate resin extruded from an annular die by the injection of air.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766. The examiner can normally be reached M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        


/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712